
	

111 HR 315 IH: Federal Customer Service Enhancement Act
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 315
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the establishment of customer service
		  standards for Federal agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Customer Service Enhancement
			 Act.
		2.Development of
			 performance measures and standards for customer service provided by Federal
			 agencies
			(a)Requirement
				(1)Performance
			 measures and standardsThe Director of the Office of Management
			 and Budget shall develop—
					(A)performance
			 measures to determine whether Federal agencies are providing high-quality
			 customer service; and
					(B)standards to be
			 met by Federal agencies in order to provide high-quality customer
			 service.
					(2)Requirement to
			 take into account certain informationThe standards under
			 paragraph (1) shall be developed after taking into account the information
			 collected by Federal agencies under subsection (b).
				(b)Customer Service
			 InputThe head of each Federal agency shall collect information
			 from its customers regarding the quality of customer services provided by the
			 agency. The information shall be collected through a survey, focus groups, or
			 other appropriate methods. Each Federal agency shall include this information
			 in its performance report submitted under section 1116 of title 31, United
			 States Code.
			(c)Annual
			 ReportThe Director of the Office of Management and Budget shall
			 issue an annual report on the success of Federal agencies in meeting the
			 customer service performance measures and standards developed under subsection
			 (a).
			3.Implementation of
			 customer service standards
			(a)Customer
			 Relations RepresentativeThe head of each Federal agency shall
			 designate an employee to be the customer relations representative of the
			 agency. Such representative shall be responsible for implementing the customer
			 service standards developed under section 2 and the agency requirements under
			 subsection (b).
			(b)Agency
			 requirements
				(1)Guidelines and
			 contact information
					(A)In
			 generalThe head of each
			 Federal agency, acting through its customer relations representative,
			 shall—
						(i)issue guidelines
			 to implement the customer service standards developed under section 2 within
			 the agency, including specific principles of customer service applicable to
			 that agency; and
						(ii)publish customer
			 service contact information, including a mailing address, telephone number, and
			 e-mail address.
						(B)AvailabilityThe
			 guidelines and the customer service contact information required under this
			 paragraph shall be available on the agency’s public website.
					(2)Stationery
			 requirementsEach Federal
			 agency shall include its address and phone number on any agency stationery. In
			 the case of correspondence originating from a regional or local office of a
			 Federal agency, the agency shall include the address and phone number of the
			 regional or local office on the stationery.
				4.Report by
			 Government Accountability Office
			(a)Report
			 requiredNot later than two years after the date of the enactment
			 of this Act, the Comptroller General shall submit to the Committee on Oversight
			 and Government Reform of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report analyzing the
			 information reported by agencies under section 2(b).
			(b)Matters
			 coveredThe report shall include—
				(1)whether agencies
			 are implementing the customer service standards;
				(2)whether there is
			 an increase in overall quality in customer service in the Federal Government;
			 and
				(3)any
			 recommendations the Comptroller General may have to improve performance
			 measures and standards for customer service in the Federal Government.
				(c)Use of
			 reportThe report may be used by Congress as well as the Director
			 of Office of Management and Budget to update performance measures for customer
			 service.
			5.Incentives for
			 customer service
			(a)Award
			 programThe head of a Federal
			 agency may establish an awards program to pay a cash award under chapter 45 of
			 title 5, United States Code, to employees for demonstrated excellence in
			 customer service.
			(b)Performance
			 appraisalCompliance with
			 customer service standards developed under this Act shall, to the extent
			 practicable, be an element of a performance appraisal system referred to in
			 section 5307(d) of title 5, United States Code.
			6.DefinitionsIn this Act:
			(1)The term customer, with
			 respect to a Federal agency, means any individual or entity, including a
			 business, State or local government, other Federal agency, or Congress, to
			 which the agency provides services or information.
			(2)The term
			 Federal agency has the meaning given the term Executive
			 agency by section 105 of title 5, United States Code, except that the
			 term does not include an agency if the President determines that this Act
			 should not apply to the agency for national security reasons.
			
